Seevers, J.
There was a general and special verdict. They were inconsistent, and the defendant, in substance, moved the court to set aside the general .verdict, and render judgment in his favor on the special findings. This motion was overruled, and the defendant excepted. For the purposes of the case, it will be conceded that the court erred in so ruling. Afterwards the defendant moved the court to set aside the general verdict, and for a new trial. This motion was sustained. *363The error assigned and relied on is that the com t erred in overruling the first motion. Conceding this, we think the defendant waived the error by moving to set aside the general verdict, asking a new trial, and obtaining it.
Affirmed.